04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0053


                                         DA 20-0053
                                     _________________

A & A CONSTRUCTION, INC.,

             Plaintiff-Appellant,

      v.
                                                                   ORDER
ATLANTIC CASUALTY INSURANCE
COMPANY,

             Defendant-Appellee
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Appellant A & A Construction,
Inc.’s opening brief filed electronically on April 7, 2020, this Court has determined that
the brief does not comply with the Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(iii) requires the cover page to include the name, the venue
of the tribunal, and the judge in which the case originated or from which an appeal is
taken. Appellant’s brief includes the name and venue of the tribunal from which this
appeal is taken but not the name of the presiding judge.
       M. R. App. P. 12(1)(d) requires a “statement of the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear.” Appellant’s brief includes a discussion of the facts, but the
statement of facts does not contain appropriate references to the record.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules, and the Appellant shall serve
copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to all parties of record.
              DATED this _____ day of April, 2020.
                                                         For the Court


                                                         By_________________________
                                                                         Justice




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                         April 8 2020